DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claim 1, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Song et al. (U.S. 2017/0278842), which is considered to be the closest prior art to the subject matters of claims 1-10, discloses (See Specifically Figs. 1A, 8-9, and the associated description) an integrated device (100) including a FinFET (133) and a nanostructure field effect transistor (FET) (106) (See Fig. 1A), the device comprising: fins (185/187/189/190/191/195) of a channel region of the FinFET (133) formed on a substrate (108); fins (101) of a channel region (114/183/185) of the nanostructure FET (106) formed on the substrate (108) (See Figs. 1A and 8); a stack of layers (13/3/2, 15/5/4,17/7/6) that make up a FinFET (133) conformally formed in alternating portions of the fins of the FinFET (133); gate material (110) formed in alternating portions of the fins (101) of the nanostructure FET (106); source and drain regions (111/113 and 115/117) between the fins of the FinFET (133) and the fins of the nanostructure FET (106) (See Figs. 1A/1B/1C); and a gate (112) formed above the fins of the nanostructure FET (106) (See Figs. 1A/1B/1C).
Song et al., however, fail to teach, among others, at least: the integrated device (100) including a non-volatile memory (NVM) that comprises fins of a channel region of the NVM formed on the substrate (108) and a stack of layers that make up an NVM structure conformally formed in alternating portions of the fins of the NVM, as recited in independent claim 1; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-10, depend on claims 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
April 19, 2022